Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
This action is responsive to correspondence filed on responsive to correspondence filed March 10, 2021.
Claims 1, 3-15 and 17-20 are currently pending.  Claims 1 and 13 have been amended.  Claims 2 and 16 have been canceled.  Entry of this preliminary amendment is accepted and made of record. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, recites “the visible portion having a generally polygonal shape” in lines 1-2.  Please replace “generally polygonal shape” with –polygonal shape- to avoid Rejections under 35 USC §112
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “efficiently” in claim 1 is a relative term which renders the claim indefinite. The term “efficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The term “efficiently” in claim 3 is a relative term which renders the claim indefinite. The term “efficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The term “extreme” in claim 10 is a relative term which renders the claim indefinite. The term “extreme” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The term “efficiently” in claim 12 is a relative term which renders the claim indefinite. The term “efficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claims 3-12 depend on claim 1, therefore are rejected at least for the same reasons as to claim 1.
The term “efficiently” in claim 13 is a relative term which renders the claim indefinite. The term “efficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The term “efficiently” in claim 17 is a relative term which renders the claim indefinite. The term “efficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The term “extreme” in claim 19 is a relative term which renders the claim indefinite. The term “extreme” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claims 14-15 and 17-20 depend on claim 13, therefore are rejected at least for the same reasons as to claim 13.
For examination on the merits, the claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10, 12, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Broghammer et al. (US 2013/0328657) (hereinafter Broghammer) in view of Tomatsu (JP 2001120853 A) (hereinafter Tomatsu).
Regarding claim 1, Broghammer teaches an apparatus, comprising: 
an indicator tab (thermochromic indicator) comprising an arm (L-shaped plate) composed of a material having a high thermal conductivity (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip) (see Figures 5, 6A and 6B paragraphs 0002, 0024 and 0029); 
a visible portion of the indicator tab (indicator surface (59) of thermochromic indicator) located on one end of the arm (second leg) (57) (see Figures 5, 6A and 6B), the visible portion (indicator surface (59) of thermochromic indicator) including a thermochromic material (thermochromic material) (see paragraphs 0029); and 
a fastening portion (first leg) (55) of the indicator tab (thermochromic indicator) located on an opposite end of the arm (L-shape plate) from the visible portion (indicator surface) (59), the fastening portion (first leg) (55) thermally contacting an electrical component (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip) whose temperature is indicated by a color of the thermochromic material (thermochromic material) of the visible portion (indicator surface) (59) (see Figures 5, 6A and 6B and paragraphs 0029-0030);
wherein the high thermal conductivity of the arm efficiently conducts heat (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip) from the fastening portion (first leg) (55) toward the visible portion of the indicator tab (indicator surface (59) of thermochromic indicator) where the thermochromic material (thermochromic material) is located (see Figures 5, 6A and 6B and paragraphs 0029-0030). 
However, Broghammer does not explicitly teach the material of the arm further having a high electrical resistivity preventing an electrical short circuit between the electrical component and other nearby electrical components.
It is very well known in the art to provide the material of the arm (pad surface (31) and image forming surface (21)) further having a high electrical resistivity (iron) preventing an electrical short circuit between the electrical component and other nearby electrical components as shown by Tomatsu (see Figure 1 and page 2, lines 21-29 and page 3, lines 5-10).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the arm as taught by Broghammer with the material further having high electrical resistivity as taught by Tomatsu to prevent an electrical short circuit between the electrical component and other nearby electrical components.  One would be motivated to make this combination in order to protect the electrical component, to transfer the temperature of the electrical component to the thermoelectric material and enable visual identification of a heated state as known in the art.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 Regarding claim 3, the prior combination further teaches the material of the arm (pad surface (31) and image forming surface (21)) is a metallic material (iron) having a high thermal conductivity efficiently conducting heat from the fastening portion toward the visible portion of the indicator tab where the thermochromic material (thermochromic display of pad surface (31) and image forming surface (21)) is located (see Tomatsu; page 2, lines 26-29).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the arm as taught by Broghammer with the metallic material having a high thermal conductivity as taught by Tomatsu to efficiently conduct heat from the fastening portion toward the visible portion of the indicator tab where the thermochromic material is located.  One would be motivated to make this combination in order to protect the electrical component and transfer the temperature of the electrical component to the thermoelectric material and enable visual identification of a heated state as known in the art.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, Broghammer further teaches the thermochromic material producing a color change based on at least one of changes in light reflection, light absorption, or light scattering properties with changes in temperature (see paragraphs 0014 and 0029).
Regarding claim 10, Broghammer further teaches the thermochromic material being a thermosensitive material with irreversible color change that indicates and records a temperature extreme that has occurred in the electrical component (see paragraphs 0014).
Regarding claim 12, Broghammer further teaches the visible portion (indicator surface (59) of thermochromic indicator) having a generally polygonal shape on the one end of the arm (second leg) (57) (see Figures 5, 6A and 6B), with the opposite end of the arm (first leg) (55) mounted on the electrical component (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip) (see Figures 5, 6A and 6B and paragraph 0029).
Regarding claim 13, Broghammer teaches an apparatus, comprising: 
an indicator tab (thermochromic indicator) comprising an arm (L-shaped plate) composed of a material having a high thermal conductivity (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip) (see Figures 5, 6A and 6B paragraphs 0002, 0024 and 0029); 
a visible portion of the indicator tab (indicator surface (59) of thermochromic indicator) located on one end of the arm (second leg) (57) (see Figures 5, 6A and 6B), the visible portion (indicator surface (59) of thermochromic indicator) including a thermochromic material (thermochromic material) (see paragraphs 0029); 
a fastening portion (first leg) (55) of the indicator tab (thermochromic indicator) located on an opposite end of the arm (L-shape plate) from the visible portion (indicator surface) (59), the fastening portion (first leg) (55) thermally contacting an electrical component (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip) in an enclosure (breaker case) (13), the temperature of the component indicated by a color of the thermochromic material (thermochromic material) of the visible portion (indicator surface) (59) (see Figures 5, 6A and 6B and paragraphs 0029-0030); and 
an observation port (window lens) (37) in a cover of the enclosure (breaker case) (13) (see Figure 5), juxtaposed with the visible portion of the indicator tab (indicator surface (59) of thermochromic indicator) enabling visual observation of the color of the thermochromic material from outside of the enclosure (breaker case) (13) (see Figure 5 and paragraph 0029);
wherein the high thermal conductivity of the arm efficiently conducts heat (the L-shaped plate being physically attached and thermally connected to the top of the breaker trip) from the fastening portion (first leg) (55) toward the visible portion of the indicator tab (indicator surface (59) of thermochromic indicator) where the thermochromic material (thermochromic material) is located (see Figures 5, 6A and 6B and paragraphs 0029-0030)
However, Broghammer does not explicitly teach the material of the arm further having a high electrical resistivity preventing an electrical short circuit between the electrical component and other nearby electrical components.
It is very well known in the art to provide the material of the arm (pad surface (31) and image forming surface (21)) further having a high electrical resistivity (iron) preventing an electrical short circuit between the electrical component and other nearby electrical components as shown by Tomatsu (see Figure 1 and page 2, lines 21-29 and page 3, lines 5-10).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the arm as taught by Broghammer with the material further having high electrical resistivity as taught by Tomatsu to preventing an electrical short circuit between the electrical component and other nearby electrical components.  One would be motivated to make this combination in order to protect the electrical component and transfer the temperature of the electrical component to the thermoelectric material and enable visual identification of a heated state as known in the art.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 17, the prior combination further teaches the material of the arm (pad surface (31) and image forming surface (21)) is a metallic material (iron) having a high thermal conductivity efficiently conducting heat from the fastening portion toward the visible portion of the indicator tab where the thermochromic material (thermochromic display of pad surface (31) and image forming surface (21)) is located (see Tomatsu; page 2, lines 26-29).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the arm as taught by the prior combination with the metallic material having a high thermal conductivity as taught by Tomatsu to efficiently conduct heat from the fastening portion toward the visible portion of the indicator tab where the thermochromic material is located.  One would be motivated to make this combination in order to protect the electrical component and transfer the temperature of the electrical component to the thermoelectric material and enable visual identification of a heated state as known in the art.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 18, Broghammer further teaches the thermochromic material producing a color change based on at least one of changes in light reflection, light absorption, or light scattering properties with changes in temperature (liquid crystal color change) (see paragraphs 0014 and 0029).
Regarding claim 19, Broghammer further teaches the thermochromic material being a thermosensitive material with irreversible color change that indicates and records a temperature extreme that has occurred in the electrical component (see paragraphs 0014).
Regarding claim 20, Broghammer the enclosure is at least one of load center enclosure (circuit breaker) (11) (see paragraph 0024).

Claims 4, 6, 7, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Broghammer in view of Tomatsu as applied to claims 1 and 13 above, in further view of Nakasuji et al. (US 4028118) (hereinafter Nakasuji).
Regarding claim 4, the prior combination teaches all the limitations of claim 1.
However, Broghammer as modified by Tomatsu does not explicitly teach the thermochromic material being a coating on a substrate body of the visible portion, the coating being at least one of a thermochromic polymer coating, an embedded thermochromic additive in a coating, or an ordered structure of a polymer with an incorporated thermochromic additive in a coating.
Nakasuji teaches the thermochromic material being a coating on a substrate body of the visible portion (see column 16, lines 61-66 and column 17, lines 14-22), the coating being at least one of a thermochromic polymer coating (see Abstract, column 10, line 42 through column 12, line 5) and an embedded thermochromic additive in a coating (see column 11, line 67 through column 12, line 5 and column 17, lines 14-22).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material as taught by the prior combination with the thermochromic material being a coating on a substrate body of the visible portion, the coating being at least one of a thermochromic polymer coating and an embedded thermochromic additive in a coating as taught by Nakasuji.  One would be motivated to make this combination in order to improve color change performance.
Regarding claim 6, the prior combination teaches all the limitations of claim 1.
However, Broghammer as modified by Tomatsu does not explicitly teach the thermochromic material being an organic material.
Nakasuji teaches the thermochromic material being an organic material (see column 2, lines 25-33 and column 5, lines 61-64).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material as taught by the prior combination with the thermochromic material being an organic material as taught by Nakasuji.  One would be motivated to make this combination in order to improve color change performance.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 7, the prior combination teaches all the limitations of claim 1, Broghammer further teaches the thermochromic material being on the indicator tab.
However, Broghammer as modified by Tomatsu does not explicitly teach the thermochromic material being a thermoplastic coating.
Nakasuji teaches the thermochromic material is a thermoplastic coating (see column 10, lines 60-64 and column 11, lines 42-44).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material as taught by the prior combination with the thermochromic material being a thermoplastic coating as taught by Nakasuji.  One would be motivated to make this combination in order to improve color change performance.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11, the prior combination teaches all the limitations of claim 1.
However, Broghammer as modified by Tomatsu does not explicitly teach the thermochromic material being an inorganic thermochromic material.
Nakasuji teaches the thermochromic material being an inorganic thermochromic material (see column 5, lines 61-64 and column 11, line 67 through column 12, line 5)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material as taught by the prior combination with the thermochromic material being an inorganic material as taught by Nakasuji.  One would be motivated to make this combination in order to improve color change performance.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 14, the prior combination teaches all the limitations of claim 13.
However, Broghammer as modified by Tomatsu does not explicitly teach the thermochromic material being a coating on a substrate body of the visible portion, the coating being at least one of a thermochromic polymer coating, an embedded thermochromic additive in a coating, or an ordered structure of a polymer with an incorporated thermochromic additive in a coating.
Nakasuji teaches the thermochromic material being a coating on a substrate body of the visible portion (see column 16, lines 61-66 and column 17, lines 14-22), the coating being at least one of a thermochromic polymer coating (see Abstract, column 10, line 42 through column 12, line 5) and an embedded thermochromic additive in a coating (see column 11, line 67 through column 12, line 5 and column 17, lines 14-22).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material as taught by the prior combination with the thermochromic material being a coating on a substrate body of the visible portion, the coating being at least one of a thermochromic polymer coating and an embedded thermochromic additive in a coating as taught by Nakasuji.  One would be motivated to make this combination in order to improve color change performance.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Broghammer in view of Tomatsu as applied to claims 1 and 13 above, in further view of Biermann et al. (US 2017/0056292) (hereinafter Biermann).
Regarding claim 5, the prior combination teaches all the limitations of claim 1.
However, Broghammer as modified by Tomatsu does not explicitly teach the visible portion including the thermochromic material as an embedded thermochromic additive in a body portion of the visible portion.
Biermann teaches the visible portion (temperature sensitive component) (18’’) including the thermochromic material (thermochromic ink or dye) as an embedded thermochromic additive in a body portion (barrel) (12’’) of the visible portion (see Figure 5 and paragraph 0026).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the visible portion as taught by the prior combination to include the thermochromic material as an embedded thermochromic additive in a body portion of the visible portion coating as taught by Biermann.  One would be motivated to make this combination in order to provide an alternative thermochromic material to provide a fast visual indication of a temperature change.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, the prior combination teaches all the limitations of claim 13.
However, Broghammer as modified by Tomatsu does not explicitly teach the visible portion including the thermochromic material as an embedded thermochromic additive in a body portion of the visible portion.
Biermann teaches the visible portion (temperature sensitive component) (18’’) including the thermochromic material (thermochromic ink or dye) as an embedded thermochromic additive in a body portion (barrel) (12’’) of the visible portion (see Figure 5 and paragraph 0026).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the visible portion as taught by the prior combination to include the thermochromic material as an embedded thermochromic additive in a body portion of the visible portion coating as taught by Biermann.  One would be motivated to make this combination in order to provide an alternative thermochromic material to provide a fast visual indication of a temperature change.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Broghammer in view of Tomatsu as applied to claims 1 above, in further view of Brown et al. (US 6260414) (Hereinafter Brown).
Regarding claim 9 the prior combination teaches all the limitations of claim 1.
However, Broghammer as modified by Tomatsu does not explicitly teach the thermochromic material being a thermochromic organic material in which organic dyes made from liquid crystals change color reversibly when their temperature is changed.
Brown teaches the thermochromic material being a thermochromic organic material in which organic dyes made from liquid crystals change color reversibly when their temperature is changed (see column 3, lines 2-6, lines 12-23, column 5, lines 24-27 and column 6, lines 20-26).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermochromic material as taught by the prior combination with a thermochromic organic material in which organic dyes made from liquid crystals change color reversibly when their temperature is changed as taught by Brown.  One would be motivated to make this combination in order to provide thermochromic material that is cost effective and convenient to manufacture with known manufacturing techniques.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855